731 N.W.2d 92 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald Lamont LESTER, Defendant-Appellant.
Docket No. 132692. COA No. 264605.
Supreme Court of Michigan.
May 18, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I agree with Court of Appeals Judge Whitbeck that defendant's sentence should be set aside and the case remanded for resentencing. Defendant showed plain error. He should not have been sentenced as an habitual offender without the prosecution confirming that his convictions in Ohio were for offenses that would have been felonies under Michigan law. This plain error undermined the fairness and integrity of the judicial proceeding. People v. Carines, 460 Mich. 750, 774, 597 N.W.2d 130 (1999).